Citation Nr: 0120279	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  98-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 United States Code, Chapter 35 (West 1991).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from December 1944 until 
November 1946.  He died on August [redacted], 1991.  The appellant is 
the widow of the veteran.

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 from the Houston, Texas Regional 
Office (RO) which denied service connection for the cause of 
the veteran's death, as well as DEA under 38 U.S.C., Chapter 
35.

This case was remanded by a decision of the Board dated in 
November 1998 and is once again before a signatory Member for 
appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to ionizing radiation during his 
participation in atmospheric and oceanic nuclear testing in 
Operation CROSSROADS in June and July 1946.

3.  The veteran's official death certificate reflects that he 
died in August 1991 at the age of 64 from glioblastoma, 
multiforme, which was first diagnosed in 1990.

4.  At the time of death, service connection was not in 
effect for any disorder.

5.  The record does not contain competent medical evidence 
relating the veteran's glioblastoma to his in-service 
exposure to ionizing radiation.

6.  The veteran did not die of a service-connected 
disability, nor was a service-connected disability rated 
permanently and totally disabling at the time of death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
materially or substantially contribute to the cause of the 
veteran's death and the disability that caused death was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1310 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2000).

2.  The requirements for eligibility for DEA under 38 U.S.C., 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 2000); 38 C.F.R. § 21.3021 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that the brain tumor from which the 
veteran died was caused by his exposure to radiation from 
atomic bomb testing in the South Pacific during World War II 
for which service connection for the cause of death should be 
granted by the Board.  She contend that he told her that when 
the explosion occurred, he had his arm over his eyes facing 
away from the blast and that he could see all of the bones in 
the arm.  She maintains that he refused to father children 
for fear that they would be deformed as a result of his 
radiation exposure.  

As an initial matter, the Board concludes that although the 
appellant's claims for service connection for the cause of 
the veteran's death and for DEA benefits under 38  U.S.C. 
Chapter 35 were decided by the RO before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), a remand for additional 
action by the RO is not warranted as VA has already met its 
obligations to the appellant under that statute with respect 
to these issues.  The case has been remanded once for some 
development.  As set forth in more detail below, all relevant 
facts regarding these issues have been adequately developed 
by the RO.  A review of the record indicates that the RO 
completed the necessary development under 38 C.F.R. § 3.311, 
and that the appellant has been afforded the opportunity to 
present evidentiary information consistent with the holding 
in Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).  The 
appellant and her representative have not indicated that 
there is outstanding evidence available which may support her 
claim.  The Board further notes that she has been informed 
through correspondence, and the Statement of the Case, as 
well as a Supplemental Statement of the Case as to the nature 
of the evidence needed to substantiate these claims.  Given 
the facts of this case, the Board finds that there is no 
reasonable possibility that any further assistance to the 
appellant would aid in substantiating these claims.  In view 
of the foregoing, the Board finds that VA has satisfied its 
duty to the appellant under the Veterans Claims Assistance 
Act of 2000 and that it may consider the merits of these 
issues without prejudice to the appellant.  Bernard v Brown, 
4 Vet. App. 384 (1993).

1.  Service connection for the cause of death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

If a veteran, while on active duty, active duty for training, 
or inactive duty training, participated in a radiation-risk 
activity, as defined therein, and manifests any of the 
following diseases, that disease shall be service-connected 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied: leukemia 
(other than chronic lymphocytic leukemia); cancers of the 
thyroid, breast, pharynx, esophagus, stomach, small 
intestine, pancreas, bile ducts, gall bladder, salivary gland 
and urinary tract; multiple myeloma; lymphomas (except 
Hodgkin's disease); and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).  38 C.F.R.§ 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
paragraph 38 C.F.R. § 3.311(b)(5), listed above, then the 
claim will be referred to the Under Secretary for Benefits 
for further consideration.  38 C.F.R. § 3.311(b)(1).

Factors to be considered by the Under Secretary in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include the 
following: (1) the probable dose, in terms of dose type, rate 
and duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation; (2) the relative sensitivity of the involved 
tissue to induction, by ionizing radiation, of the specific 
pathology; (3) the veteran's gender and pertinent family 
history; (4) the veteran's age at time of exposure; (5) the 
time-lapse between exposure and onset of the disease; and (6) 
the extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.  38 C.F.R. § 3.311(e).  In 
addition, the Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary for Health.  
38 C.F.R. § 3.311(c).

If after such consideration the Under Secretary for Benefits 
is convinced sound scientific and medical evidence supports 
the conclusion that it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, he or she shall so inform the RO of jurisdiction in 
writing, setting forth the rationale for this conclusion.  If 
the Under Secretary of Benefits determines there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, he or she shall so inform 
the RO of jurisdiction in writing, setting forth the 
rationale for this conclusion.  If the Under Secretary for 
Benefits, after considering any opinion of the Under 
Secretary for Health, is unable to conclude whether it is at 
least as likely as not, or that there is no reasonable 
possibility, the veteran's disease resulted from radiation 
exposure in service, the Under Secretary for Benefits shall 
refer the matter to an outside consultant.  38 C.F.R. 
§ 3.311(c).

The determination of service connection for claims based on 
exposure to ionizing radiation will be made under the 
generally applicable provisions of this part, giving due 
consideration to all evidence of record, including any 
opinion provided by the Under Secretary for Health or an 
outside consultant.  With regard to any issue material to 
consideration of a claim, the provisions of reasonable doubt 
set forth in 38 C.F.R. § 3.102 (2000), shall apply. 38 C.F.R. 
§ 3.311(f).

Additionally, the Federal Circuit has held that a claimant 
may prove that exposure to ionizing radiation during service 
actually caused the claimed disability, thereby warranting 
service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043-
44 (1994).

Factual background

The service medical records do not show that the veteran was 
treated for any complaints of symptoms relating to the brain.  
A signed statement dated May 6, 1946 indicated that he 
volunteered for duty with Project Crossroads and agreed to 
extend his service.  A claim for service connection for 
glioblastoma multiform was received from the veteran in June 
1991.  Subsequently received in September 1995 through the 
appellant's representative was a death certificate showing 
that the veteran had died on August [redacted], 1991 at the age of 64 
from glioblastoma multiforme.  Copies of newspaper articles 
reporting the detonation of an underwater atomic bomb to test 
the hulls of 75 warships anchored in the Bikini lagoon were 
also attached.

Received in October 1995 was a copy of a letter the veteran 
wrote to his parents from the USS Palmyra at Bikini Atoll 
providing an eyewitness account of underwater atomic bomb 
testing.  In an articulate and greatly detailed narrative 
dated on July 27, 1946, he described the general mood was 
aboard ship prior to the test, and what was observed upon 
detonation of the bomb.  He stated that they were much closer 
to the atoll than for earlier atmospheric testing, and were 
in a position to see the entire target array, being only 
eight miles out from the target area.  It was noted that 
contrary to a previous occasion, they were allowed to watch 
the blast.  The veteran related that subsequent thereto, it 
was learned that their task unit would be one of the first to 
enter the lagoon and that there was apprehension in some 
quarters about possible radiation exposure, "[i]n spite of 
the knowledge that we would be fully protected from any radio 
active contamination..."  It was noted that when they entered 
the lagoon some two and a half hours later, there was 
complete calm, but ships in various stages of disrepair were 
observed, along with men in small boats testing the 
contaminated area with Geiger counters.  It was reported that 
radioactivity was concentrated near the target ships but as 
yet, there was no sign of any contamination in his vicinity 
as a sergeant on board had a Geiger counter to insure the 
safety of the ship he was aboard. 

Private clinic records were received in June 1996 showing 
that the veteran was seen in August 1990 with complaints of 
flashes before his eyes over the past year and a recent 
episode of complete loss of vision for up to 90 seconds 
before it returned to normal.  He subsequently underwent 
extensive diagnostic testing which led to a diagnosis of 
aggressive high-grade brain tumor, glioblastoma multiforma 
for which he underwent resection in September 1990.  A poor 
prognosis was noted.  It was recorded in March 1991 that 
supportive care options were discussed.  The tumor was shown 
to have increased in size in June 1991.  The veteran was 
wheelchair bound by this time with increasing headaches and 
difficulty seeing.  No medical records relating to his 
ultimate demise are of record.  Clinical history obtained 
indicated that he had smoked from two to four packs of 
cigarettes for 20 years prior to 1963.   The veteran's resume 
was also received in June 1996 showing that he had not worked 
in any profession which would have exposed him to radiation 
after service.  

A response to an RO request was received from the Defense 
Special Weapons Agency in September 1996 documenting that the 
veteran was present at Operation Crossroads, a U.S. 
atmospheric nuclear test series conducted at Bikini Atoll 
during July and August 1946.  It was reported that he was 
stationed on the USS Avery Island at the time but was 
temporarily assigned to the USS Palmyra from June 14 through 
August 2, 1946 when he resumed his duties aboard the USS 
Avery Island.  It was noted that on that same day, he was 
transferred to the USS Saint Croix for transport to the 
United States.

The letter stated that a careful search of dosimetry data 
revealed no record of radiation exposure for the veteran, but 
that a scientific dose reconstruction indicated that he would 
have received a probable dose of 0.144 rem gamma (upper bound 
of 0.349 rem gamma).  It added that a scientific dose 
reconstruction titled Neutron Exposure for DOD Nuclear Test 
Personnel indicated that due to the distance of the veteran's 
units from ground zero, he had virtually no potential for 
exposure to neutron radiation, and that another 
reconstruction report entitled Low Level Internal Dose Screen 
- Oceanic Tests found that he had no potential for internal 
exposure based on his unit's activities.  His (50-year) 
committed dose equivalent to the brain was determined to be 
was 0.0.

Attached to the letter was a history of the USS Avery Island 
which initially noted that Operation Crossroads was a two-
detonation atmospheric nuclear test series occurring at 
Bikini Atoll in July 1946.  It was reported that the ship 
arrived in Bikini Atoll in the spring of 1946 to begin 
preparations for Operation Crossroads.  It left the lagoon on 
June 30th, and from a distance of 15 miles, observed the 
first Crossroads event, Test Able, which was an air 
detonation.  It was noted that Test Able caused only minor 
radiological contamination to the lagoon waters and virtually 
no contamination of the non-target vessels such as the Avery 
Island, which was anchored there six hours and 45 minutes 
later.

It was related that the Avery Island remained in the area 
performing routine duties until July 24, and departed the 
lagoon on that date to take up station for the second 
Crossroads event, Test Baker, a shallow underwater 
detonation, which detonated at 8:35am.  It was reported that 
Avery Island observed Test Baker from a distance of 
approximately 15 miles, and later anchored in the lagoon at 
2:43pm.  It remained in the area of the lagoon until August 
7th before departing for San Francisco.  

It was reported that a careful search of dosimetry data 
revealed that of the entire crew of 943, only 10 people were 
issued film badges which was limited to Test Able.  It was 
noted that compared to other tests, exposures for Crossroads 
were relatively low, and that approximately 99 percent of all 
recorded radiation exposures ranged from zero to 0.5 gem 
gamma. 

A history of the USS Palmyra was also submitted noting that 
it served as the flagship to the salvage unit at Bikini 
Atoll.  It was related that the Palmyra observed Test Able 
from a distance of some 28 miles and that it returned to the 
lagoon four and a half hours after the explosion, subsequent 
to which salvaging expeditions were performed.  It was 
reported that Test Able caused only minor radiological 
contamination to the lagoon waters and virtually none to the 
non-target vessels such as the Palmyra.  

Palmyra remained in the lagoon performing routine duties 
until July 24 before leaving to take up station for Test 
Baker.  It was reported that the Palmyra observed Test Baker 
from a distance of approximately 16 miles, and it returned to 
anchor in the lagoon three hours after the detonation.  It 
was noted that Palmyra was directed to test the fresh water 
tank and intake line for radioactivity and that such testing 
proved to be negative.  Four days later, an officer and 
crewmembers left Palmyra on a small craft, returned a few 
hours later and were found to be contaminated by 
radioactivity.  They were ordered to change clothing and 
shoes, wash clothes and to take showers.  The Palmyra 
departed Bikini for Kwajalein on September 5, 1946 and 
arrived the next day whereupon members of the Rad-Safe 
Radiological Clearance Board proceeded to examine the ship 
and its personnel.  It was reported that results of the 
examination have not been found.  

Dosimetry data for the Palmyra indicated that 21 crewmembers 
were issued film badges out of 296 personnel, generally to 
those who reboarded target ships or worked in other 
contaminated areas.  It was noted that the recorded mean 
radiation exposure reading for the group of badged men aboard 
Palmyra was 0.106 rem gamma with a range of radiation 
exposure from zero to 0.580 rem gamma. 

The reports indicated that Avery Island and Palmyra were 
operating ships in Crossroads whose involvement caused them 
to be temporarily listed as radiologically suspect, and that 
a degree of contamination did occur to virtually all of the 
non-target ships which remained in Bikini lagoon for over 10 
days after Test Baker.  It was noted that this was largely 
caused by low level radioactive contamination of the lagoon 
waters following Test Baker, and was confined to the exterior 
hull at or below the waterline and the internal salt water 
piping systems.  It was added that the highest recorded 
cumulative radiation exposure for any individual at 
Crossroads was 3.72 rem gamma, and that his degree of 
exposure was within current national occupational radiation 
exposure standards which permitted 5.0 rem gamma per year.

The veteran claims folder was transferred to the Under 
Secretary for Health in November 1996 for an opinion as to 
the relationship between ionizing radiation exposure and the 
development of his brain tumor.  In a response received in 
January 1997 from the Chief Public Health and Environmental 
Hazards Officer, it was noted that the CIRRPC [Committee on 
Interagency Radiation Research and Policy Coordination] 
Science Panel Report Number 6 (1988) did not provide 
screening doses for tumors of the brain or central nervous 
system (CNS).  It was reported that radiation increased the 
incidence of both benign and malignant CNS neoplasms but that 
dose relationship was uncertain, and that many of the studies 
related to exposure in utero or during childhood.  It was 
added that the risks in adults appeared to be relatively low 
when compared to other tissues, and that most studies showed 
no excess risk or a nonstatically significant increased risk 
for brain tumors especially when the dose was less than 100 
rads (citing to Mettler and Upton, Medical Effects of 
Ionizing Radiation, 2nd ed., 1999, page 122).  It was 
concluded, that in light of such, it was unlikely that the 
veteran's glioblastoma could be attributed to exposure to 
ionizing radiation in service.  

Pursuant to Board remand in November 1998, the RO was 
requested to seek an opinion from the Under Secretary of 
Benefits as to the likelihood that the veteran's fatal 
glioblastoma resulted from radiation exposure in service 
which took into account the factors listed in 38 C.F.R. 
§ 3.311(e).  The request was subsequently referred to the 
Under Secretary of Health for further review.  A memorandum 
dated in April 2001 from the same Chief Public Health and 
Environmental Hazards Officer reiterated the responses which 
had previously been received in January 1997. 

Analysis

As indicated above, the service medical records are negative 
for any brain-related symptoms or disorders.  The evidence 
shows that the veteran was first diagnosed with glioblastoma 
in 1990, approximately 44 years post separation from service.  
The basis of the appellant's claim is that the veteran 
developed a brain tumor many years after service as a result 
of exposure to ionizing radiation while serving at Bikini 
Atoll as a participant in Operation Crossroads.  In this 
regard, as set forth above, service connection claims based 
on in-service exposure to radiation may potentially be 
addressed under 38 C.F.R. § 3.303(d), 3.309(d) or 3.311.

Under section 3.309, certain specified diseases will be 
presumed to have been incurred in service if they become 
manifest in a radiation-exposed veteran.  38 C.F.R. 
§ 3.309(d).  In applying this statutory presumption there is 
no requirement for documenting the level of radiation 
exposure, unlike the requirements in 38 C.F.R. § 3.311.  The 
veteran's bilateral glioblastoma is not one of the diseases 
contemplated by § 3.309.  Therefore, this section is 
inapplicable and does not provide a basis under which the 
Board may grant his claim.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. 
§ 3.311.  This section does not provide presumptive service 
connection for radiogenic diseases, but only outlines a 
procedure to be followed for adjudication purposes.  Medical 
opinions are ultimately the criteria upon which service 
connection rests under this regulation.

To consider service connection under section 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations. 
38 C.F.R. § 3.311(b) (2000).  

Although a brain tumor is not among the disabilities subject 
to presumptive service connection on a radiation basis under 
38 C.F.R. § 3.309(d), it is potentially a "radiogenic" 
diseases under 38 C.F.R. § 3.311.  However, the demonstration 
of a potentially radiogenic disease and exposure to ionizing 
radiation during service do not necessarily establish 
entitlement to service connection.  The Board must consider 
all relevant factors, including the amount of radiation 
exposure, in determining whether the record supports the 
contended etiologic relationship.

The record shows that the RO followed procedures prescribed 
by 38 C.F.R. § 3.311 in obtaining radiation exposure data for 
the veteran and referring the information to the Director of 
Compensation and Pension Service which ultimately received an 
opinion from the Under Secretary of Health.  As a result, in 
January 1997 and April 2001 advisory opinions, it was 
determined that it was highly unlikely that the appellant's 
glioblastoma could be attributed to exposure to ionizing 
radiation in service.  This was supported by epidemiological 
authority.  

Under the provisions of 38 C.F.R. § 3.303(d), service 
connection may also be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  However, there is no 
medical evidence in this case which supports a finding for a 
grant of service connection for glioblastoma under this 
regulation.  There is no indication of any brain disease in 
service, and glioblastoma became manifest many years after 
service discharge.  Further, the disability in question has 
not been linked by any medical opinion or other competent 
(medical) evidence to any event in service.  The only 
contention that there is an etiologic relationship has been 
the statements of the appellant to this effect.  However, she 
is not competent to offer an opinion which requires 
specialized knowledge and expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, there is no evidence 
of record which meets the standard of Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) to establish service connection by 
way of proof of actual direct causation 

Following a review of the entire evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death due to glioblastoma 
secondary to radiation exposure.  In support of this 
conclusion, the Board notes that the radiation dose 
construction, derived from official military records, shows 
that the veteran had minimal or virtually no potential 
exposure to neutron radiation as a result of his activities 
during Crossroads.  As indicated by the VA Office of the 
Under Secretary of Health, it was unlikely that this level of 
exposure resulted in the development of glioblastoma.  
Moreover, the veteran's own writings in 1946 reflect only 
minimal exposure to radioactive contaminants and clearly do 
not document what the appellant has contended, such as seeing 
all the bones in his arm during the blast.  The opinion of 
the Under Secretary of Health is clearly against the 
appellant's claim and there is no medical evidence otherwise 
showing an etiological relationship between the development 
of glioblastoma and radiation exposure in service.  In the 
absence of any competent opinion or evidence to the contrary, 
it is concluded that this opinion is sufficient under Stone, 
to decide this case.  See Stone v. Gober, 14 Vet. App. 116 
(2000).  In light of the foregoing considerations and in the 
absence of any medical opinion supporting the appellant's 
assertions, the Board concludes that glioblastoma from which 
the veteran ultimately died were not caused by exposure to 
ionizing radiation in service.  

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.

2.  DEA Benefits under Chapter 35, Title 38, United States 
Code.

The record on appeal does not support a finding that the 
appellant has basic eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C.A. § 3501(a)(1)(B) (West 
1991); 38 C.F.R. § 21.3021(a)(2) (2000).  The veteran did not 
die of a service-connected disability, nor was there a 
permanent and total disability rating in effect for any 
service-connected disability at the time of death.  In cases 
such as this where the law is dispositive, the claim must be 
denied on the basis of absence of legal merit.  See Sabonis 
v. Brown, 6 Vet.App. 426 (1994).  Based on the foregoing, the 
appeal is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA under Chapter 35 of 38 U.S.C.A. is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

